—Appeal from order insofar as it denied resettlement unanimously dismissed and order affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motions to vacate the judgment pursuant to CPLR 5015 (a) (3). Defendants failed to establish fraud, misrepresentation or other misconduct by plaintiff that would warrant vacatur of the judgment. To the extent that the order denies defendants’ motion to resettle a substantive portion of the judgment, it is not appealable (see, Gifaldi v Dumont Co., 172 AD2d 1025, 1026; Tidball v Tidball, 108 AD2d 957, 958). (Appeals from Order of Supreme Court, Erie County, Cosgrove, J.—Vacate Judgment.) Present—Den-man, P. J., Green, Lawton, Wisner and Balio, JJ.